Citation Nr: 1612542	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  13-12 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a right knee disability. 

2. Whether new and material evidence is sufficient to reopen a claim of service connection for a psychiatric disability, to include depression. 

3. Entitlement to a total disability rating for individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


ATTORNEY FOR THE BOARD

E. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983 with later Reserve service. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in Atlanta, Georgia. In that decision, the RO denied a claim of service connection for a right knee disability and found no new and material evidence to reopen a claim of service connection for depression. 

The claim for a TDIU was denied in February 2015 and a notice of disagreement was filed in February 2016. 

The Veteran withdrew his request for a Board hearing in November 2015. 

The issues of claims of service connection for a right knee disability and a psychiatric disability, to include depression are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1. In June 2005, the AOJ denied a claim of service connection for a psychiatric disability to include depression; the Veteran did not appeal that determination and no new and material evidence regarding that disability was received within one year from its issuance. 

2. Evidence received since the June 2005 decision raises a reasonable possibility of substantiating the claim of service connection for a psychiatric disability, to include depression. 


CONCLUSIONS OF LAW

1. The June 2005 decision that denied a claim of service connection for a psychiatric disability, to include depression, is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 30.302, 20.1103 (2015). 

2. Evidence received since the June 2005 AOJ decision denying service connection for a psychiatric disability, to include depression, is new and material and the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7104(b) (West 2014). An exception to this rule is 38 U.S.C.A. § 5108 (West 2014), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the new claim. 

New evidence is defined as existing evidence not previously received by agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2015). 

Even where the RO determines that new and material evidence has been received to reopen a claim, or that an entirely new claim has been received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The Court has held that the Board's analysis of the issue of reopening must first be confined to the subject of existence of new and material evidence alone and not based on whether it would lead to a grant of the claim. Shade v. Shinseki, 24 Vet. App. 110 (2010). In Shade, the claim was denied originally because there was no present disability and the evidence received to reopen the claim showed the veteran currently had the present disability. The Court held the claim was to be reopened because new and material evidence was received even though there was still no nexus opinion of record. Id. 

The RO denied the original claim of service connection in June 2005 because there was no nexus between a psychiatric disability and service. The Veteran responded by insisting he had only meant to file a claim for service connection for a back disability (however, he clearly listed depression on his March 2005 claim form). He filed a notice of disagreement as to the back issue only. No further evidence was received regarding the psychiatric disability claim. 

At the time of the last prior final denial, the evidence consisted of: service treatment records, the Veteran's March 2005 claim, and VA records. The records indicated a diagnosis of depression, but there was no nexus between service and that disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (stating that a nexus was an essential element of a service connection claim). 

Since the last prior final denial, the evidence now includes further VA treatment records, Social Security Administration (SSA) records (to include private records), and the Veteran's statements, as well as an April 2013 RO rating granting a claim of service connection for a back disability and related radiculopathy disabilities. A form received in October 2009 labeled "service-connected questionnaire" is signed by the Veteran's treating VA physician. The physician stated he knew the Veteran served in military and that his current diagnosis and symptoms (which were not specifically named on the document) were a direct result of military service and were secondary to a disability related to military service. The Veteran's representative explained in a January 2016 statement that since the last denial of the claim, the Veteran had been granted service connection for a back disability he was claiming that he had depression secondary to the now service-connected back disability. The Veteran also submitted a statement in January 2016 asserting that his depression developed due to his back disability. 

Since the file now reflects a nexus opinion from October 2009 (the credibility of which presumed under Justus, 3 Vet. App. at 512-513) and the changed procedural posture of a present service-connected disability (upon which the secondary service connection or aggravation claim hangs), the claim is reopened. Shade, 24 Vet. App. 110. The evidence relates to a previously unestablished element of the claim and raises a reasonable possibility of substantiating the claim. The evidence is considered both new and material. 


ORDER

New and material evidence having been received to substantiate the claim for a psychiatric disability, to include depression, the petition to reopen the claim is granted. 


REMAND

The Board finds there is sufficient evidence in the file to warrant a VA examination for the claims of service connection for a right knee disability and a psychiatric disability, to include depression. 38 C.F.R. § 3.159(c)(4)(i)(A)-(C) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (the threshold to trigger a VA examination is low). 

For the claim of service connection for a right knee disability, the examiner should note the following conflicting information: a July 1985 Report of Medical History (RMH) where the Veteran denied knee complaints; SRMC records (found in the SSA records) showing treatment for an intervening injury to the knees that occurred from an April 2001 car accident; an October 2008 VA physical therapy record where the Veteran reported bilateral knee pain that started over 20 years prior and the Veteran's January 2016 statement regarding his knee history. 

For the claim of service connection for depression, the AMC should request Grady Hospital recs from 1995 (see January 2016 statement of the Veteran).

The Veteran filed a notice of disagreement with the RO determination denying a TDIU. The Board must remand this matter for issuance of a statement of the case (SOC). Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1. First, associate any updated VA treatment records with the file. 

2. With any necessary assistance from the Veteran, request 1995 in-patient records from Grady Hospital. A negative response is requested and should be placed in the file and the Veteran should be informed if VA is unable to obtain records. 38 C.F.R. § 3.159(e)(1). 

3. After the above development has been completed, schedule the Veteran for a VA examination with a VA examiner who is qualified to determine the nature and etiology of the diagnosed right knee disability. A copy of this remand and the claims file should be provided to the examiner in conjunction with the examination.

After examination, the examiner should review the entire file, to include the evidence referenced above. Then the examiner should answer the following question: 

* Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed right knee was incurred in or related to service? 

* It is at least as likely as not that any right knee disability was caused or aggravated by any current service-connected disability (to include a back disability and radiculopathy)?

o If aggravation is found, the examiner should clarify whether there is medical evidence created prior to aggravation or at any time between the aggravation and the current level of disability that shows a baseline of the disability prior to aggravation.

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report. 

4. After the above development is completed, send the file to a VA examiner for a medical opinion regarding whether the Veteran has a psychiatric disability, to include depression. The opinion writer should reflect that the file was reviewed. The opinion should state all diagnoses after a full review of the file, to include all relevant submitted medical literature. Then the examiner should state:

* whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a current psychiatric disability that is related to service;

* Whether it is at least as likely as not that any psychiatric disability was caused or aggravated by any current service-connected disability or disabilities (to include a back disability and radiculopathy).

o If aggravation is found, the examiner should clarify whether there is medical evidence created prior to aggravation or at any time between the aggravation and the current level of disability that shows a baseline of the disability prior to aggravation.

5. Issue an SOC regarding the issue of TDIU. If, and only if, the appellant timely perfects an appeal, this claim should be returned to the Board for adjudication.

6. Readjudicate the claims. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


